Citation Nr: 0800228	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1989 to January 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2006, the Board affirmed the RO's denial of the 
veteran's claim.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, based on a Joint Motion For 
Remand (joint motion), the Court remanded the claim to the 
Board for compliance with the instructions in the joint 
motion.  

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for a 
rating in excess of 10 percent for migraine headaches.  
Additional action is necessary before the Board decides this 
claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet provided 
the veteran adequate assistance with regard to his claim such 
that any decision to proceed in adjudicating it would 
prejudice the veteran in the disposition thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination is necessary.  The RO afforded the veteran an 
examination during the course of this appeal, but the report 
of that examination is inadequate to decide this claim.  
Therein, the VA examiner discussed the frequency, but not the 
nature, of the veteran's migraine headaches.  More detailed 
information in this regard is needed to comply with the 
instructions of the parties' joint motion. 

The Board REMANDS this case for the following action:

1.  Afford the veteran a VA examination 
in support of his claim for an increased 
evaluation for migraine headaches.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) to the extent possible, 
objectively confirm the number of 
headaches the veteran experiences 
monthly;

b) offer an opinion regarding 
whether the headaches have improved 
since December 2003; 

c) offer an opinion regarding 
whether the medical evidence of 
record indicates that, at any time 
since December 2003, the veteran 
experienced "prostrating" headache 
attacks, meaning headaches that 
caused extreme exhaustion or 
powerlessness;  

d) if the veteran suffered such 
attacks, identify the specific 
time period during which they 
occurred; and 

e) provide detailed rationale, with 
specific references to the medical 
record, not the veteran's reported 
history, for the opinions provided.  

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



